Per Curiam.
The decision of this case (known as the seven count case) is controlled by that in Olivit Brothers v. Pennsylvania Railroad Co., No. 69 of this present term, otherwise known as the thirteen count case. As in that ease (No. 69) there may be a recovery for some of the shipments.
■ The judgment below will be reversed and a venire de novo awarded.
For affirmance—Bergen, White, JJ. 2.
For reversal—The Chief Justice, Garrison, Swayze, Trenchard, Parker, Minturn, Kalisch, Black, Vredenburgh, Terhune, Heppenheimer, Williams, Taylor, JJ. 13.